Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 1 of 11 Pageid#: 138




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 SHAVIS HOLLOMAN,                                   )
     Plaintiff,                                     )       Civil Action No. 7:20cv00115
                                                    )
 v.                                                 )       MEMORANDUM OPINION
                                                    )
 JEFFREY KISER, et al.,                             )       By:      Hon. Thomas T. Cullen
      Defendants,                                   )                United States District Judge


         Shavis Holloman (“Plaintiff”), a Virginia inmate proceeding pro se, filed a complaint

 under 42 U.S.C. § 1983 alleging that defendants Red Onion State Prison (“Red Onion”)

 Warden Jeffrey Kiser, Assistant Warden Fuller, Major Delma Tate, Officer Lovell, Officer

 Walker, Officer Vitatoe, Officer Whitt, Officer Mullins, Officer Dutton, Officer Farmer,

 Officer Hill, and Officer Holloway (collectively “Defendants”) violated the Eighth

 Amendment, the Fourteenth Amendment, and the Prison Rape Elimination Act (“PREA”),

 34 U.S.C. § 30301, et seq. On July 27, 2020, Defendants filed a motion to dismiss for failure

 to state a claim, and Holloman responded. After reviewing the pleadings, the court finds that

 the Plaintiff has not stated a claim upon which relief can be granted, and it will grant

 Defendants’ motion.

                                           I. Factual Background

         On September 12, 2019, officials at the Red Onion placed Plaintiff in full-body

 restraints to transport him to the hospital for treatment of a Staph infection.1 The restraints



                                   
 1 A Staph infection is caused by Staphylococcus bacteria, a germ found on people’s skin that can lead to sepsis
 if it gets into the bloodstream. Staph Infections, MAYO CLINIC, https://www.mayoclinic.org/diseases-
 conditions/staph-infections/symptoms-causes/syc-20356221 (last visited March 30, 2021).
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 2 of 11 Pageid#: 139




 included handcuffs, a black box, leg shackles, a chain around his waist, and an electric shock

 belt. Plaintiff alleges he was left in these restraints for three days, but later alleges he was in

 the restraints for “over 50 plus hours.”

        Over the course of his hospital stay, Plaintiff complained about the pain and discomfort

 caused by the restraints to numerous prison officials; he reiterated his discomfort whenever

 Defendants changed shifts and new officers came in to monitor him. Holloman alleges that,

 in response to these requests, Defendants all responded that they could not remove the

 restraints because the prison’s policy required the officials to leave Holloman in metal

 restraints unless he was undergoing active treatment or surgery, in which case plastic restraints

 would be used instead.

        Holloman alleges that on September 13, he was unable to eat his breakfast because of

 the full-body restraints and states that he was “dropping food from [his] mouth.” At around

 10:00 a.m., the prison officials removed some of the Plaintiff’s restraints in order for Holloman

 to use the bathroom, but the officials placed him back in the full-body restraints for the rest

 of the day. Holloman also alleges he was unable to sleep because the restraints were too

 uncomfortable. On September 14, Defendants took Holloman back to Red Onion around

 6:30 p.m. and removed the full-body restraints.

        Because prison officials left him in the full-body restraints for an extended period of

 time, Plaintiff alleges Defendants deprived him “of his basic necessities,” including the ability

 to “sleep, shower, and . . . eat.” Holloman also claims that being left in the full-body restraints

 for so long caused “nerve damage” and, afterwards, he was “unable to move [his] wrist and

 ankles properly.” He also had “pain in [his] kidneys[, a] headache[,] and sever[e] stiffness.” By


                                                 Ͳ2-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 3 of 11 Pageid#: 140




 leaving him in the restraints for so long, Holloman claims that the various prison officials who

 observed him—and Red Onion’s Warden, Assistant Warden, and Major—violated the Eighth

 Amendment, the Fourteenth Amendment, and the PREA. He demands $60,500 from each of

 the 12 named defendants.

         Defendants filed a motion to dismiss on July 27, 2020 (ECF No. 12), and Holloman

 responded (ECF No. 20). On February 19, 2021, before the court ruled on Defendant’s

 motion to dismiss, Holloman filed a motion for summary judgment.2 (ECF No. 23.) The court

 has reviewed the pleadings and applicable law, making this matter ripe for decision.3

                                            II. Standard of Review

         To survive a motion to dismiss under Rule 12 (b)(6), a complaint must contain

 sufficient factual allegations, which, if true, “‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

 (2007)). Under this plausibility standard, a complaint must contain “more than label[s] and

 conclusions” or a “formulaic recitation of the elements of a cause of action.” Twombly, 550

 U.S. at 555. Thus, to survive a motion to dismiss under Rule 12(b)(6), “a complaint must


                                    
 2 Because Holloman asserts further arguments for his claims in his motion for summary judgment, and the
 court should construe a pro se parties’ pleadings liberally, the court will consider the arguments Holloman raises
 in his motion for summary judgment, along with his brief in opposition, in evaluating Defendant’s motion to
 dismiss.

 3 Holloman also filed a motion to appoint counsel (ECF No. 22). The court cannot require an attorney to
 represent an indigent civil plaintiff. See Mallard v. United States D. for S. Dist. Iowa, 490 U.S. 296, 309 (1989).
 However, the court may request that an attorney represent an indigent plaintiff when “exceptional
 circumstances” exist. Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Exceptional circumstances depend on
 the type and complexity of the case and the ability of the plaintiff to present it. Whisenant v. Yuam, 739 F.2d 160,
 163 (4th Cir. 1984), abrogated on other grounds by Mallard, 490 U.S. at 309. The court finds that Holloman’s
 circumstances are not sufficiently exceptional to justify appointment of counsel; moreover, for the reasons
 discussed herein, Holloman’s complaint will be dismissed for failure to state a claim, making further
 representation unnecessary. Accordingly, Holloman’s motion for appointment of counsel will be denied.
                                                         Ͳ3-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 4 of 11 Pageid#: 141




 include ‘more than an unadorned, the-defendant-unlawfully-harmed-me accusation.’” Johnson

 v. Am. Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

        When ruling on a motion to dismiss under Rule 12(b)(6), the court “‘must accept as

 true all of the factual allegations contained in the complaint’ and ‘draw all reasonable inferences

 in favor of the plaintiff.’” Kensington Volunteer Fire Dep’t v. Montgomery Cnty., 684 F.3d 462, 467

 (4th Cir. 2012) (citation omitted); see also Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.

 1997). This is only true for factual allegations; a district court does not afford legal conclusions

 any deference. Moreover, a court does not have to accept as true “legal conclusions, elements

 of a cause of action, . . . bare assertions devoid of further factual enhancement, . . .

 ‘unwarranted inferences, unreasonable conclusions, or arguments.’” Nemet Chevrolet, Ltd. v.

 Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (quoting Wahi v. Charleston Area Med.

 Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009)).

                                          III. Discussion

 A.     Defendants’ Motion to Dismiss

        Holloman brings his complaint under 42 U.S.C. § 1983. To state a cause of action under

 § 1983, a plaintiff must allege facts indicating that he has been deprived of rights guaranteed

 by the Constitution or laws of the United States, and that this deprivation resulted from

 conduct committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42

 (1988). Section 1983 “is not itself a source of substantive rights,” but merely provides “a

 method for vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386,

 393–94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).




                                                 Ͳ4-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 5 of 11 Pageid#: 142




        In his complaint, Holloman lists four § 1983 claims against Defendants. First, he claims

 that Defendants violated his rights under the Due Process Clause of the Fourteenth

 Amendment. Second, he claims Defendants violated his rights under the Equal Protection

 Clause of the Fourteenth Amendment. Third, he claims Defendants violated the PREA.

 Finally, he claims Defendants subjected him to cruel and unusual punishment in violation of

 the Eighth Amendment. The gravamen of Holloman’s complaint, however, is his Eighth

 Amendment claim.

        1.     Due Process

        “[I]f a constitutional claim is covered by a specific constitutional provision . . . the

 claim must be analyzed under the standard appropriate to that specific provision, not under

 the rubric of substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n.7 (1997).

 Holloman alleges he was kept in restraints for over 50 hours and deprived of his basic

 necessities. This allegation, although serious, does not implicate the Due Process Clause.

 Instead, Holloman’s allegations should be analyzed under the Eighth Amendment. Therefore,

 the court will dismiss Holloman’s due process claim.

        2.     Equal Protection

        Under the Equal Protection Clause of the Fourteenth Amendment, “[n]o State

 shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.

 CONST.   amend. XIV, § 1. To successfully plead a violation of the Fourteenth Amendment’s

 Equal Protection Clause, Holloman “must first demonstrate that he has been treated

 differently from others with whom he is similarly situated and that the unequal treatment was

 the result of intentional or purposeful discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654


                                                Ͳ5-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 6 of 11 Pageid#: 143




 (4th Cir. 2001). Holloman has not alleged any facts in his complaint that he was treated

 differently from others who were similarly situated. To the contrary, Holloman alleges he was

 subjected to treatment under a policy that is applied to all prisoners who are transported to

 the hospital. Since Holloman has not alleged facts to show he was treated differently, he cannot

 sustain a claim that Defendants violated his rights under the Equal Protection Clause of the

 Fourteenth Amendment.

        3.     PREA

        The PREA does not create an individual right of action. De’lonta v. Clarke, No. 7:11-cv-

 483, 2013 WL 209489, at *3 (W.D. Va. Jan. 14, 2013). “The PREA is intended to address the

 problem of rape in prison, authorizes grant money, and creates a commission to study the

 issue . . . . The statute does not grant prisoners any specific rights.” Chinnici v. Edwards, No.

 1:07–cv–229, 2008 WL 3851294, at *3 (D. Vt. Aug. 13, 2008). It is well settled that 42 U.S.C.

 § 1983 “creates no rights; rather it provides a method for vindicating federal rights elsewhere

 conferred.” Doe v. Broderick, 225 F.3d 440, 447 (4th Cir. 2000) (quoting Albright v. Oliver, 510

 U.S. 266, 271 (1994)). Because Holloman does not have a federal right under the PREA,

 Holloman cannot sustain a § 1983 claim under the PREA.

        4.     Eighth Amendment

        The Eighth Amendment prohibits the imposition of “cruel and unusual punishments.”

 U.S. Const. amend. VIII.” [P]unishments which are incompatible with ‘the evolving standards

 of decency that mark the progress of a maturing society’” are “repugnant to the Eighth

 Amendment.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Trop v. Dulles, 356 U.S. 86,

 101 (1958). While the Constitution “does not mandate comfortable prisons,” Rhodes v.


                                                Ͳ6-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 7 of 11 Pageid#: 144




 Chapman, 452 U.S. 337, 349 (1981), the Eighth Amendment provides protections for “the

 treatment a prisoner receives in prison and the conditions under which he is confined.” Helling

 v. McKinney, 509 U.S. 25, 31 (1993).

        Courts apply a two-part test to determine whether conditions of confinement amount

 to cruel and unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 834–35 (1994). First, the

 court asks “whether the conditions of confinement objectively inflict harm that is sufficiently

 serious to deprive a prisoner of minimal civilized necessities,” and second, “whether prison

 officials subjectively acted with ‘deliberate indifference to inmate health or safety,’ meaning

 that they actually knew of and disregarded the inhumane nature of confinement.” Sleeper v. City

 of Richmond, Va., No. 3:12cv441-HEH, 2012 WL 3555412, at *6 (E.D. Va. Aug. 16, 2012)

 (citing Farmer, 511 U.S. at 834). The first prong of this test is objective, and the second is

 subjective.

        Accepting the facts of Holloman’s complaint as true, Holloman cannot satisfy the first

 prong because he has not alleged a sufficiently serious deprivation. “To be ‘sufficiently

 serious,’ the deprivation must be ‘extreme’—meaning that it poses ‘serious or significant

 physical or emotional injury resulting from the challenged conditions,’ or ‘a substantial risk of

 serious harm resulting from . . . exposure to the challenged conditions.’” Scinto v. Stansberry,

 841 F.3d 219, 225 (4th Cir. 2016) (quoting De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir.

 2003)). When analyzing whether prison conditions were extreme, courts consider whether the

 “totality of prison conditions can be combined to show an Eighth Amendment violation . . . .”

 Williams v. Griffin, 952 F.2d 820, 825 (4th Cir. 1991). The conditions of his confinement at the

 hospital do not rise to the level of “cruel and unusual” punishment.


                                                Ͳ7-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 8 of 11 Pageid#: 145




        Plaintiffs seeking to establish an Eighth Amendment conditions-of-confinement claim

 face a high bar. By way of example, in Kovari v. Brevard Extraditions, LLC, this court found it

 “extreme” to transport a prisoner who “spen[t] the better part of two weeks in a cramped

 ‘cage,’ amidst human waste, in the back of a hot van, driving erratically, with few breaks, for

 up to several days at a time . . . .” 461 F. Supp. 3d 353, 382 (W.D. Va. May 20, 2020). Similarly,

 in Taylor v. Riojas, the Supreme Court found that placing a prisoner in a cell “covered, nearly

 floor to ceiling” in feces violated the Eighth Amendment. 141 S. Ct. 52, 53 (2020). The

 prisoner did not eat in his cell, refused to go to the bathroom, and slept naked on the floor in

 sewage because the cell lacked a bunk. Id.

        By comparison, the Eighth Circuit has held that a plaintiff-prisoner failed to state a

 claim against prison officials who left the plaintiff in restraints for an entire day. Reynolds v.

 Dormire, 636 F.3d 976, 979 (8th Cir. 2011). In Reynolds, prison officials placed the plaintiff in

 restraints in order to transport the plaintiff to a medical appointment and the officials refused

 to remove the restraints during the day-long journey. Id. at 978. That court reasoned that the

 complaint was “devoid of any allegation suggesting that the two [prison officials] acted with

 deliberate indifference to [the prisoner’s] safety in restraining him throughout the day.” Id. at

 979. Numerous other courts have reached similar conclusions. See, e.g., Williams v. Collier, 357

 F. App’x 532, at *3 (4th Cir. 2009) (holding district court did not err in granting summary

 judgment on an Eighth Amendment claim for time spent in a restraint chair); Cunningham v.

 Eyman, 17 F. App’x 449 (7th Cir. 2001) (holding that sixteen hours in shackles, four or five of

 which were spent in soiled clothing, is uncomfortable, but not unconstitutional under the

 Eighth Amendment); Holley v. Johnson, No. 7:08cv00629, 2010 WL 2640328, at *14 (W.D. Va.


                                                Ͳ8-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 9 of 11 Pageid#: 146




 June 30, 2010) (concluding “that the only reasonable inference to be drawn from the type and

 extent of the injuries [the plaintiff] has proven is that application of ambulatory restraints for

 48 hours is not use of force that offends contemporary standards of decency so as to satisfy

 the objective component of an excessive force claim”); Sadler v. Young, 325 F. Supp. 2d 689,

 700–704 (W.D. Va. 2004) (finding that correctional officers did not violate inmate’s Eighth

 Amendment rights by putting him in five-point restraints following incident where inmate

 “slapped” a tray at an officer, but they did violate inmate’s rights by leaving him in restraints

 for 47 hours, arbitrarily confined to a mattress, on his back, with each arm restrained and a

 belt over his chest, with only brief breaks), reversed on other grounds by 118 F. App’x 762 (4th Cir.

 2005).

            Here, Holloman has not alleged an extreme deprivation that gives rise to an Eight

 Amendment claim. Holloman was in a hospital bed for 50 hours in full-body restraints. While

 the restraints may have been uncomfortable, their use in a hospital setting was not a denial of

 “the minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834. The complaint

 fails to show that the conditions posed “significant physical or emotional harm, or a grave risk

 of such harm.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995). During this time, Holloman

 was able to eat, sleep, and use the bathroom.4 This is in stark contrast to being held in the back

 of a van for a prolonged period without the opportunity to use a restroom, or in a sewage-

 infested cell. Objectively, the alleged facts do not support a claim of extreme deprivation

 under well-established law, nor do his allegations, taken as true, establish that his health was




                                       
 4   Although, as Plaintiff contends, the restraints on his wrists made it difficult to hold the utensils.
                                                           Ͳ9-
 
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 10 of 11 Pageid#: 147




  at substantial risk. Accordingly, Plaintiff cannot sustain a claim of cruel and unusual

  punishment related to Holloman being restrained at the hospital.

  B.     Holloman’s Summary Judgment Motion

         Because this court has granted Defendant’s 12(b)(6) motion to dismiss, Plaintiff’s

  motion for summary judgment will be denied as moot. When a case or controversy ceases to

  exist, “the litigation is moot, and the court’s subject matter jurisdiction ceases to exist also.”

  S.C. Coastal Conservation League v. U.S. Army Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015).

  Thus, “a case is moot when the issues presented are no longer ‘live’ or the parties lack a legally

  cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496, (1969). Because

  this court has dismissed Plaintiff’s claims against Defendants, this case is no longer “live.” As

  such, the court will deny Plaintiff’s motion for summary judgment as moot. Moreover, Plaintiff

  has not shown that he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

                                          IV. Conclusion

         Taking the facts of Holloman’s complaint as true, Holloman fails to state a claim upon

  which relief can be granted. Holloman’s complaint does not allege a sufficiently serious

  deprivation to constitute a violation of the Eighth Amendment. Additionally, Holloman’s

  complaint fails to allege facts to support a claim under the Due Process Clause and the Equal

  Protection Clause of the Fourteenth Amendment. Finally, because the PREA does not provide

  an individual cause of action under which Holloman may recover, that claim cannot survive.

  Accordingly, the court will grant Defendants’ motion to dismiss and deny Plaintiff’s motion

  for summary judgment.




                                                Ͳ10-
  
Case 7:20-cv-00115-TTC-RSB Document 25 Filed 03/31/21 Page 11 of 11 Pageid#: 148




         The clerk is directed to forward a copy of this memorandum opinion and

  accompanying order to the parties.

         ENTERED this 31st day of March, 2021.



                                                 /s/ Thomas T. Cullen_________________
                                                 HON. THOMAS T. CULLEN
                                                 UNITED STATES DISTRICT JUDGE




                                         Ͳ11-
  
